Exhibit 10.2     
Execution Copy
ANNEX A TO STOCK PURCHASE AGREEMENT
BETWEEN AMERISTAR CASINOS, INC. AND THE ESTATE OF CRAIG H. NEILSEN DATED AS OF
MARCH 25, 2011
(“STOCK PURCHASE AGREEMENT”) AMENDING AND RESTATING SECTION 4.2 OF THAT CERTAIN
PLAN OF
REORGANIZATION, ENTERED INTO AS OF NOVEMBER 15, 1993, BY AND AMONG CRAIG H.
NEILSEN, AMERISTAR
CASINOS, INC. AND CRAIG H. NEILSEN IN HIS CAPACITY AS TRUSTEE OF THE TRUST
CREATED UNDER THE LAST
WILL AND TESTAMENT OF RAY NEILSEN DATED OCTOBER 9, 1963
     Section 4.2 Registration Rights.
          4.2.1 Defined Terms. For purposes of this Section 4.2, the capitalized
terms not otherwise defined in this Section 4.2 or in the Stock Purchase
Agreement (as defined below) shall have the meanings ascribed to them below:
          “Agreement” means this Section 4.2 as amended and restated in this
Annex A to Stock Purchase Agreement.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in The City of
New York.
          “Common Stock” means the common stock, par value $0.01 per share, of
the Company, and any equity securities issued or issuable in exchange for or
with respect to the Common Stock by way of a stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization or otherwise.
          “Company” means Ameristar Casinos, Inc., a Nevada corporation.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “FINRA” means the Financial Industry Regulatory Authority, Inc.
          “Holder” or “Holders” means the Original Holder, any and all
beneficiaries of the Original Holder, including the Craig H. Neilsen Foundation,
the Ray H. Neilsen Trust established under the Neilsen Trust and any and all
beneficiaries thereof, and Ray H. Neilsen, and any other Persons who (i) succeed
to the interest of a Holder in Registrable Securities by operation of law or
(ii) who pursuant to a privately negotiated sale or other transfer of
Registrable Securities by a Holder, is expressly designated as a “Holder” for
purposes of this Agreement.
          “Issuer Free Writing Prospectus” means an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of Registrable Securities.

 



--------------------------------------------------------------------------------



 



          “Majority Participating Holders” means Participating Holders holding
more than 50% of the Registrable Securities proposed to be included in any
offering of Registrable Securities by such Participating Holders pursuant to
Section 4.2.2 or Section 4.2.3.
          “Original Holder” means the Estate of Craig H. Neilsen.
          “Person” means any corporation, partnership, limited liability
company, limited liability partnership, syndicate, natural person (whether
individually or in a fiduciary capacity), trust, estate, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.
          “Registrable Securities” means (i) all shares of Common Stock held by
the Original Holder as of March 25, 2011 and (ii) shares of Common Stock issued
or issuable, directly or indirectly, in exchange for or with respect to the
Common Stock referenced in clause (i) above. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(i) based on an opinion of counsel or a no-action letter of the SEC, in either
case reasonably acceptable to the Company, all such securities are immediately
eligible for sale pursuant to Rule 144 (or any successor provision) under the
Securities Act, (ii) such securities shall have been sold pursuant to Rule 144
(or any successor provision) under the Securities Act, (iii) a registration
statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (iv) such securities shall
have been otherwise transferred and new certificates for them not bearing a
legend restricting further transfer shall have been delivered by the Company,
(v) such securities shall have ceased to be outstanding or (vi) such securities
have been sold or otherwise transferred to any Person who is not a Holder.
          “Registration Expenses” means all fees and expenses incurred in
connection with the Company’s performance of or compliance with the provisions
of this Section 4.2, including: (i) all registration, listing, qualification and
filing fees (including FINRA filing fees); (ii) fees and expenses of compliance
with state securities or “blue sky” laws (including counsel fees in connection
with the preparation of a blue sky and legal investment survey and FINRA
filings); (iii) printing and copying expenses; (iv) messenger and delivery
expenses; (v) expenses incurred in connection with any road show; (vi) fees and
disbursements of counsel for the Company; (vii) with respect to each
registration, the fees and disbursements of one counsel for the selling
Holder(s) selected by the Majority Participating Holders, in the case of a
registration pursuant to Section 4.2.2 or Section 4.2.3; (viii) fees and
disbursements of independent public accountants, including the expenses of any
audit or “cold comfort” letter, and fees and expenses of other persons,
including special experts, retained by the Company; (ix) underwriter fees,
excluding discounts and commissions, and any other expenses which are
customarily borne by the issuer or seller of securities in a public equity
offering; and (x) all internal expenses of the Company (including all salaries
and expenses of officers and employees performing legal or accounting duties).

2



--------------------------------------------------------------------------------



 



          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of March 25, 2011, by and between the Company and the
Original Holder.
          4.2.2 Demand Registrations.
               (a) (i) Subject to Section 4.2.2(c), at any time or from time to
time, one or more Holders shall have the right to require the Company to file a
registration statement under the Securities Act covering such aggregate number
of Registrable Securities that have an aggregate anticipated offering price of
at least $10,000,000 (based on the market price of the Common Stock as of the
date of the Demand Registration Request), by delivering a written request
therefor to the Company specifying the number of Registrable Securities to be
included in such registration by such Holders and the intended method of
distribution thereof. All such requests by any Holder pursuant to this
Section 4.2.2(a)(i) are referred to as “Demand Registration Requests,” the
registrations so requested are referred to as “Demand Registrations” and the
Holders making such demand for registration are referred to as the “Initiating
Holders.” As promptly as practicable, but no later than 10 days after receipt of
a Demand Registration Request, the Company shall give written notice (a “Demand
Exercise Notice”) of such Demand Registration Request to all Holders of record
of Registrable Securities.
                    (ii) The Company, subject to Sections 4.2.4 and 4.2.7, shall
include in a Demand Registration (A) the Registrable Securities of the
Initiating Holders and (B) the Registrable Securities of any other Holder of
Registrable Securities that shall have made a written request to the Company
within the time limits specified below for inclusion in such registration
(together with the Initiating Holders, the “Participating Holders”). Any such
request from the other Holders must be delivered to the Company within 15 days
after the receipt of the Demand Exercise Notice and must specify the maximum
number of Registrable Securities intended to be disposed of by such other
Holders.
                    (iii) The Company, subject to Section 4.2.2(c), shall use
its reasonable best efforts (x) to file, as expeditiously as possible, but in
any event within 45 days, a registration under the Securities Act of the
Registrable Securities that the Company has been so requested to register for
distribution in accordance with such intended method of distribution and
(y) cause such registration statement to be declared effective by the SEC as
soon as practicable thereafter.
               (b) Registrations under this Section 4.2.2 shall be on such
appropriate registration form of the SEC for the disposition of such Registrable
Securities in accordance with the intended method of disposition thereof, which
form shall be selected by the Company and shall be reasonably acceptable to the
Majority Participating Holders.

3



--------------------------------------------------------------------------------



 



               (c) The Demand Registration rights granted in Section 4.2.2(a) to
the Holders are subject to the following limitations:
                    (i) the Company shall not be required to cause a
registration pursuant to Section 4.2.2(a) to be filed within 90 days or to be
declared effective within a period of 180 days after the effective date of any
other registration statement of the Company filed pursuant to the Securities
Act;
                    (ii) if in the opinion of outside counsel to the Company,
any registration of Registrable Securities would require disclosure of
information not otherwise then required by law to be publicly disclosed and, in
the good faith judgment of the board of directors of the Company, such
disclosure is reasonably likely to adversely affect any material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving the Company or otherwise have a material adverse effect on the
Company (a “Valid Business Reason”), the Company may postpone or withdraw a
filing of a registration statement relating to a Demand Registration Request
until such Valid Business Reason no longer exists, but in no event shall the
Company avail itself of such right for more than 90 days, in the aggregate, in
any period of 365 consecutive days (such period of postponement or withdrawal
under this clause (ii), the “Postponement Period”); and the Company shall give
notice of its determination to postpone or withdraw a registration statement and
of the fact that the Valid Business Reason for such postponement or withdrawal
no longer exists, in each case, promptly after the occurrence thereof; and
                    (iii) the Company shall not be obligated to effect more than
three Demand Registrations under Section 4.2.2(a) for the Holders.
     If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Company shall not
register any equity security of the Company during the period of postponement or
withdrawal. Each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Company that the Company has determined to withdraw any
registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement. If the Company shall have withdrawn or prematurely
terminated a registration statement filed under Section 4.2.2(a)(i), the Company
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Company shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn. If the Company shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event more than 90 days after the date of the
postponement or withdrawal), the Company shall use its reasonable best efforts
to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 4.2.2.

4



--------------------------------------------------------------------------------



 



               (d) The Company, subject to Sections 4.2.4 and 4.2.7, may elect
to include in any registration statement and offering made pursuant to
Section 4.2.2(a)(i), (i) authorized but unissued shares of Common Stock or
shares of Common Stock held by the Company as treasury shares and (ii) any other
shares of Common Stock that are requested to be included in such registration
pursuant to the exercise of piggyback rights granted by the Company that are not
inconsistent with the rights granted in, or otherwise conflict with the terms
of, this Agreement (“Additional Piggyback Rights”); provided, however, that such
inclusion shall be permitted only to the extent that it is pursuant to and
subject to the terms of the underwriting agreement or arrangements, if any,
entered into by the Participating Holders.
               (e) A Holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all such Holders do so, the Company shall
cease all efforts to secure registration and such registration nonetheless shall
be deemed a Demand Registration for purposes of this Section 4.2.2 unless the
withdrawal is made following withdrawal or postponement of such registration by
the Company pursuant to a Valid Business Reason as contemplated by
Section 4.2.2(c).
               (f) A Demand Registration shall not be deemed to have been
effected and shall not count as such (i) unless a registration statement with
respect thereto has become effective and has remained effective for a period of
at least 90 days or such shorter period during which all Registrable Securities
covered by such Registration Statement have been sold or withdrawn, or, if such
Registration Statement relates to an underwritten offering, such longer period
as, in the opinion of counsel for the underwriter(s), is required by law for
delivery of a prospectus in connection with the sale of Registrable Securities
by an underwriter or dealer, (ii) if, after the registration statement with
respect thereto has become effective, it becomes subject to any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason, (iii) if it is withdrawn by the Company pursuant to a
Valid Business Reason as contemplated by Section 4.2.2(c) or (iv) if the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such Demand Registration are not
satisfied, other than solely by reason of some act or omission of the
Participating Holders.
               (g) In connection with any Demand Registration, the Majority
Participating Holders may designate the lead managing underwriter in connection
with such registration and each other managing underwriter for such
registration, provided, that, in each case, each such underwriter is reasonably
satisfactory to the Company.
          4.2.3 Piggyback Registrations.
               (a) If, at any time, the Company proposes or is required to
register any Common Stock under the Securities Act (other than pursuant to
(i) registrations on such form or similar form(s) solely for registration of
securities in connection with an employee benefit plan or dividend reinvestment
plan or (ii) a Demand Registration under Section 4.2.2) on a registration
statement on Form S-1 or Form S-3 or an equivalent general registration form
then in effect, whether or not for its own account,

5



--------------------------------------------------------------------------------



 



the Company shall give prompt written notice of its intention to do so to each
Holder of record of Registrable Securities. Upon the written request of any such
Holder, made within 15 days following the receipt of any such written notice
(which request shall specify the maximum number of Registrable Securities
intended to be disposed of by such Holder and the intended method of
distribution thereof), the Company, subject to Sections 4.2.3(b), 4.2.4 and
4.2.7, shall use its reasonable best efforts to cause all such Registrable
Securities to be included in the registration statement with the securities that
the Company at the time proposes to register to permit the sale or other
disposition by the Holders in accordance with the intended method of
distribution thereof of the Registrable Securities to be so registered. No
registration of Registrable Securities effected under this Section 4.2.3(a)
shall relieve the Company of its obligations to effect Demand Registrations
under Section 4.2.2.
               (b) If, at any time after giving written notice of its intention
to register any equity securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
equity securities, the Company will give written notice of such determination to
each Holder of record of Registrable Securities and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such abandoned registration,
without prejudice, however, to the rights of Holders under Section 4.2.2 and
(ii) in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Securities for the same period as the delay in registering such other equity
securities.
               (c) Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 4.2.3 by giving written notice to the Company of its request to
withdraw. Such request must be made in writing prior to the execution of the
underwriting agreement with respect to such registration. Such withdrawal shall
be irrevocable and, after making such withdrawal, a Holder shall no longer have
any right to include Registrable Securities in the registration as to which such
withdrawal was made.
          4.2.4 Priority in Registrations.
               (a) If any requested registration made pursuant to Section 4.2.2
involves an underwritten offering and the lead managing underwriter of such
offering (the “Manager”) shall advise the Company that, in its view, the number
of securities requested to be included in such registration by the Holders of
Registrable Securities or any other persons, including those shares of Common
Stock requested by the Company to be included in such registration, exceeds the
largest number (the “Demand Sale Number”) that can be sold in an orderly manner
in such offering within a price range acceptable to the Majority Participating
Holders, the Company shall use its reasonable best efforts to include in such
registration:
                    (i) first, all Registrable Securities requested to be
included in such registration by the Holders thereof; provided, however, that,
if the number

6



--------------------------------------------------------------------------------



 



of such Registrable Securities exceeds the Demand Sale Number, the number of
such Registrable Securities (not to exceed the Demand Sale Number) to be
included in such registration shall be allocated on a pro rata basis among all
Holders requesting that Registrable Securities be included in such registration,
based on the number of Registrable Securities then owned by each such Holder
requesting inclusion in relation to the number of Registrable Securities owned
by all Holders requesting inclusion;
                    (ii) second, to the extent that the number of securities to
be included pursuant to clause (i) of this Section 4.2.4(a) is less than the
Demand Sale Number, the remaining shares to be included in such registration
shall be allocated on a pro rata basis among all holders requesting that
securities be included in such registration pursuant to the exercise of
Additional Piggyback Rights (“Piggyback Shares”), based on the aggregate number
of Piggyback Shares then owned by each holder requesting inclusion in relation
to the aggregate number of Piggyback Shares owned by all holders requesting
inclusion, up to the Demand Sale Number; and
                    (iii) third, to the extent that the number of securities to
be included pursuant to clauses (i) and (ii) of this Section 4.2.4(a) is less
than the Demand Sale Number, any securities that the Company proposes to
register, up to the Demand Sale Number.
     If, as a result of the proration provisions of this Section 4.2.4(a), any
Holder shall not be entitled to include all Registrable Securities in a
registration that such Holder has requested be included, such Holder may elect
to withdraw its request to include Registrable Securities in such registration
or may reduce the number requested to be included; provided, however, that
(A) such request must be made in writing prior to the execution of the
underwriting agreement with respect to such registration and (B) with respect to
any Registrable Securities so withdrawn, such withdrawal shall be irrevocable
and, after making such withdrawal, such Holder shall no longer have any right to
include such withdrawn Registrable Securities in the registration as to which
such withdrawal was made.
               (b) If any registration pursuant to Section 4.2.3 involves an
underwritten offering that was proposed by the Company and the Manager shall
advise the Company that, in its view, the number of securities requested to be
included in such registration exceeds the number (the “Company Sale Number”)
that can be sold in an orderly manner in such registration within a price range
acceptable to the Company, the Company shall include in such registration:
                    (i) first, all Common Stock that the Company proposes to
register for its own account;
                    (ii) second, to the extent that the number of securities to
be included pursuant to clause (i) of this Section 4.2.4(b) is less than the
Company Sale Number, the remaining shares to be included in such registration
shall be allocated on a pro rata basis among all Holders requesting that
Registrable Securities be included in such registration pursuant to the exercise
of piggyback rights pursuant to Section 4.2.3 of this

7



--------------------------------------------------------------------------------



 



Agreement, based on the aggregate number of Registrable Securities then owned by
each Holder requesting inclusion in relation to the aggregate number of
Registrable Securities owned by all Holders requesting inclusion, up to the
Company Sale Number; and
                    (iii) third, to the extent that the number of securities to
be included pursuant to clauses (i) and (ii) of this Section 4.2.4(b) is less
than the Company Sale Number, the remaining shares to be included in such
registration shall be allocated on a pro rata basis among all holders requesting
that securities be included in such registration pursuant to the exercise of
Additional Piggyback Rights, based on the aggregate number of Piggyback Shares
then owned by each holder requesting inclusion in relation to the aggregate
number of Piggyback Shares owned by all holders requesting inclusion, up to the
Company Sale Number.
          4.2.5 Registration Procedures. Whenever the Company is required by the
provisions of this Agreement to use its reasonable best efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company as expeditiously as possible:
               (a) shall prepare and file with the SEC the requisite
registration statement and use its reasonable best efforts to cause such
registration statement to become and remain effective;
               (b) shall prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period not in excess of 180 days or such lesser period of time any Holder may
be required under the Securities Act to deliver a prospectus in connection with
any sale of Registrable Securities and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the Holders set forth in such registration statement;
provided, however, that in the case of any registration of Registrable
Securities which are intended to be offered on a continuous or delayed basis,
such 180 day period shall be extended until all such Registrable Securities are
sold or become saleable pursuant to Rule 144(k) under the Securities Act,
provided, that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis; provided, further, that applicable
rules under the Securities Act governing the obligation to file a post-effective
amendment permit, in lieu of filing a post-effective amendment which
(y) includes any prospectus required by Section 10(a) of the Securities Act or
(z) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the incorporation by
reference of information required to be included in (y) and (z) above to be
contained in periodic reports filed pursuant to Section 13 or 15(d) of the
Exchange Act in the registration statement;
               (c) shall furnish, without charge, to each seller of such
Registrable Securities and each underwriter, if any, of the securities covered
by such registration statement such number of copies of such registration
statement, each amendment thereto, the prospectus included in such registration
statement, each

8



--------------------------------------------------------------------------------



 



preliminary prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such registration statement, each
amendment thereto, each such prospectus, preliminary prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus;
               (d) shall use its reasonable best efforts to register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 4.2.5(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;
               (e) shall promptly notify each Holder selling Registrable
Securities covered by such registration statement and each managing underwriter,
if any:
                    (i) when the registration statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto, any
post-effective amendment to the registration statement or any Issuer Free
Writing Prospectus has been filed and, with respect to the registration
statement or any post-effective amendment, when the same has become effective;
                    (ii) of any request by the SEC or state securities authority
for amendments or supplements to the registration statement or the prospectus
related thereto or for additional information;
                    (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose;
                    (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the securities or blue sky laws of any jurisdiction or the initiation
of any proceeding for such purpose; and
                    (v) of the existence of any fact of which the Company
becomes aware which results in the registration statement, the prospectus
related thereto, any document incorporated therein by reference, any Issuer Free
Writing Prospectus or the information conveyed to any purchaser at the time of
sale to such purchaser containing an

9



--------------------------------------------------------------------------------



 



untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statement therein not
misleading;
               (f) shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement;
               (g) shall promptly prior to the filing of any document that is to
be incorporated by reference into the registration statement or the prospectus,
and prior to the filing of any Issuer Free Writing Prospectus, provide copies of
such document to counsel for the selling holders of Registrable Securities and
to each managing underwriter, if any, and make the Company’s representatives
reasonably available for discussion of such document and make such changes in
such document concerning the selling holders prior to the filing thereof as
counsel for such selling holders or underwriters may reasonably request;
               (h) shall cooperate with each seller of Registrable Securities
and each underwriter or agent participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA; and
               (i) shall take all reasonable action to ensure that any Issuer
Free Writing Prospectus utilized in connection with any registration covered by
Section 4.2.2 or 4.2.3 complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     The Company may require as a condition precedent to the Company’s
obligations under this Section 4.2.5 that each seller of Registrable Securities
as to which any registration is being effected furnish the Company such
information in writing regarding such seller and the distribution of such
Registrable Securities as the Company from time to time reasonably may request;
provided, that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.
     Each seller of Registrable Securities agrees that upon receipt of any
notice from the Company under Section 4.2.5(e)(iii), (e)(iv) or (e)(v), such
seller will discontinue such seller’s disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such seller’s receipt of the copies of the supplemented or amended
prospectus.
          4.2.6 Registration Expenses.
               (a) The Company shall pay all Registration Expenses (i) with
respect to each Demand Registration, unless the registration statement with
respect to any such Demand Registration is withdrawn at the request of the
Holders and the Holders do

10



--------------------------------------------------------------------------------



 



not agree to forfeit their rights pursuant to Section 4.2.2 with respect to that
particular Demand Registration and (ii) with respect to any registration
effected under Section 4.2.3.
               (b) Notwithstanding the foregoing, (i) the provisions of this
Section 4.2.6 shall be deemed amended to the extent necessary to cause these
expense provisions to comply with “blue sky” laws of each state in which the
offering is made and (ii) in connection with any registration hereunder, each
Holder of Registrable Securities being registered shall pay all underwriting
discounts and commissions and any transfer taxes, if any, attributable to the
sale of such Registrable Securities, pro rata with respect to payments of
discounts and commissions in accordance with the number of shares sold in the
offering by such Holder.
          4.2.7 Underwritten Offerings.
               (a) If requested by the underwriters for any underwritten
offering by the Holders pursuant to a registration requested under
Section 4.2.2, the Company shall enter into a customary underwriting agreement
with the underwriters. Such underwriting agreement shall be satisfactory in form
and substance to the Majority Participating Holders and the Company and shall
contain such representations and warranties by, and such other agreements on the
part of, the Company and such other terms as are generally prevailing in
agreements of that type; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a selling Holder for inclusion in the
registration statement. No Holder shall be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, its ownership
of and title to the Registrable Securities and its intended method of
distribution; and any liability of such Holder to any underwriter or other
Person under such underwriting agreement shall be limited to liability arising
from breach of its representations and warranties and shall be limited to an
amount equal to the proceeds (net of expenses and underwriting discounts and
commissions) that it derives from such registration.
               (b) In the case of a registration pursuant to Section 4.2.3, if
the Company shall have determined to enter into an underwriting agreement in
connection therewith, any Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. No Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Holder, its ownership of and title to the Registrable Securities
and its intended method of distribution; and any liability of such Holder to any
underwriter or other Person under such underwriting agreement shall be limited
to liability arising from breach of its representations and warranties and shall
be limited to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) that it derives from such registration.
               (c) In the case of any registration under Section 4.2.2 pursuant
to an underwritten offering, or, in the case of a registration under
Section 4.2.3, if the Company has determined to enter into an underwriting
agreement in connection therewith,

11



--------------------------------------------------------------------------------



 



all securities to be included in such registration shall be subject to an
underwriting agreement, subject to the provisions to Sections 4.2.7(a) and
4.2.7(b) hereof, and no Person may participate in such registration unless such
Person agrees to sell such Person’s securities on the basis provided therein
and, subject to the provisions of this Section 4.2.7, completes and executes all
reasonable questionnaires, and other documents, including custody agreements and
powers of attorney, that must be executed in connection therewith, and provides
such other information to the Company or the underwriter as may be necessary to
register such Person’s securities.
          4.2.8 Holdback Agreements.
               (a) Each seller of Registrable Securities agrees, to the extent
requested in writing by a managing underwriter, if any, of any registration
effected pursuant to Section 4.2.2, not to sell, transfer or otherwise dispose
of, including any sale pursuant to Rule 144 under the Securities Act, any Common
Stock, or any other equity security of the Company or any security convertible
into or exchangeable or exercisable for any equity security of the Company other
than as part of such underwritten public offering during the time period
reasonably requested by the managing underwriter, not to exceed 90 days.
               (b) The Holders agree that, if the Company files a registration
statement pursuant to which the Holders have the right to include Registrable
Securities in such registration statement pursuant to Section 4.2.3, then,
regardless of whether any Holder elects to include Registrable Securities in
such registration or any Registrable Securities are ultimately sold pursuant to
such registration statement (provided, however, that in the latter case, at
least fifty percent (50%) of the Registrable Securities requested by the Holders
have been included in such registration), if requested by the Company or by a
managing underwriter, the Holders will not sell, transfer or otherwise dispose
of, including any sale pursuant to Rule 144 under the Securities Act, any Common
Stock, or any other equity security of the Company or any security convertible
into or exchangeable or exercisable for any equity security of the Company other
than as part of such underwritten public offering during the time period
reasonably requested by the Company or the managing underwriter, not to exceed
90 days.
          4.2.9 Indemnification.
               (a) In the event of any registration of any securities of the
Company under the Securities Act pursuant to this Section 4.2, the Company will,
and hereby agrees to, indemnify and hold harmless, to the extent permitted by
law, each Holder of Registrable Securities, its directors, officers,
fiduciaries, employees, agents, affiliates, consultants, representatives,
general and limited partners, stockholders, successors, assigns, and each other
Person, if any, who controls such Holder within the meaning of the Securities
Act, from and against any and all losses, claims, damages or liabilities, joint
or several, actions or proceedings (whether commenced or threatened) and
expenses (including reasonable fees of counsel and any amounts paid in any
settlement effected with the Company’s consent) to which each such indemnified
party may become subject under the Securities Act or otherwise in respect
thereof (collectively, “Losses”), insofar as such

12



--------------------------------------------------------------------------------



 



Losses arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such securities were registered under the Securities Act or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any Issuer
Free Writing Prospectus utilized in connection therewith, or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the Company will reimburse any such indemnified party
for any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Loss arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such indemnified party (solely in its capacity
as a seller of shares) specifically for use therein. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such Holder.
               (b) Each Holder of Registrable Securities that are included in
the securities as to which any registration under Section 4.2.2 or 4.2.3 is
being effected shall, severally and not jointly, indemnify and hold harmless (in
the same manner and to the same extent as set forth in paragraph (a) of this
Section 4.2.9) to the extent permitted by law the Company, its officers and
directors, each Person controlling the Company within the meaning of the
Securities Act and all other prospective sellers and their respective directors,
officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
and respective controlling Persons with respect to any untrue statement or
alleged untrue statement of any material fact in, or omission or alleged
omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company or its representatives by or on behalf of such Holder
(solely in its capacity as a seller of shares) specifically for use therein and
reimburse such indemnified party for any legal or other expenses reasonably
incurred in connection with investigating or defending any such Loss as such
expenses are incurred. Such indemnity and reimbursement of expenses shall remain
in full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
Holder.

13



--------------------------------------------------------------------------------



 



               (c) Any Person entitled to indemnification under this Agreement
promptly shall notify the indemnifying party in writing of the commencement of
any action or proceeding with respect to which a claim for indemnification may
be made pursuant to this Section 4.2.9, but the failure of any such Person to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 4.2.9, except to the extent the
indemnifying party is prejudiced thereby and shall not relieve the indemnifying
party from any liability that it may have to any such Person otherwise than
under this Section 4.2.9. In case any action or proceeding is brought against an
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and,
unless in the reasonable opinion of outside counsel to the indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, to assume the defense thereof jointly with any other
indemnifying party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. Without
the written consent of the indemnified party, which consent shall not be
unreasonably withheld or delayed, no indemnifying party shall effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
               (d) If for any reason the foregoing indemnity is unavailable or
is insufficient to hold harmless an indemnified party under Section 4.2.9(a),
(b) or (c), then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and the indemnified party, on the other hand, with respect to such
offering of securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 4.2.9(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 4.2.9(d). The amount

14



--------------------------------------------------------------------------------



 



paid or payable in respect of any Loss shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Loss. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything in this Section 4.2.9(d)
to the contrary, no indemnifying party other than the Company shall be required
pursuant to this section 4.2.9(d) to contribute any amount in excess of the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the losses, claims, damages or liabilities
of the indemnified parties relate, less the amount of any indemnification
payment made by such indemnifying party pursuant to Sections 4.2.9(b) and (c).
               (e) The indemnity and contribution agreements contained herein
shall be in addition to any other rights to indemnification or contribution
which any indemnified party may have pursuant to law or contract and shall
remain operative and in full force and effect regardless of any investigation
made or omitted by or on behalf of any indemnified party and shall survive the
transfer of the Registrable Securities by any such party.
               (f) The indemnification and contribution required by this
Section 4.2.9 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.
          4.2.10 Rule 144. The Company covenants that (a) it will use its
reasonable best efforts to timely file the reports required to be filed by it
under the Securities Act or the Exchange Act and (b) it will take such further
action as any Holder of Registrable Securities reasonably may request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements.
          4.2.11 No Inconsistent Agreements. The rights granted to the Holders
of Registrable Securities hereunder do not in any way conflict with and are not
inconsistent with any other agreements to which the Company is a party or by
which it is bound. Without the prior written consent of Holders of a majority of
the then outstanding Registrable Securities, the Company will not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted in this Agreement, restricts the number of shares of Common Stock that
can be sold by the Holders of Registrable Securities hereunder (other than
restrictions imposed by underwriters as contemplated in Sections 4.2.4(a) and
(b)) or otherwise conflicts with the provisions hereof or provides terms and
conditions that are more favorable to, or less restrictive on, the other party
thereto than the terms and conditions contained in this Agreement are to the
Holders, other than any lock-up agreement with the underwriters in connection
with any registered

15



--------------------------------------------------------------------------------



 



offering effected hereunder, pursuant to which the Company shall agree not to
register for sale, and the Company shall agree not to sell or otherwise dispose
of, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, for a specified period following the registered
offering.
          4.2.12 Survival. The provisions of this Section 4.2 shall survive the
Closing of the Stock Purchase Agreement.

16